Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Election/Restrictions
Applicant’s election without traverse of Group 1 (Claims 1-4) in the reply filed on 9/19/2022 is acknowledged.

Status of Application and Claims
Claims 1-4 are pending.
This office action is being issued in response to the Applicant's filing on 10/04/2020 and 9/19/2022.

Information Disclosure Statement
The following is a quotation of 37 CFR 1.98 regarding the contents of an information disclosure statement:                           
(b)(5) Each publication listed in an information disclosure statement must be identified by publisher, author (if any), title, relevant pages of the publication, data and place of publication.

Multiple unlabeled NPL references from the IDS filed 4/25/2022 fail to include an appropriate date.  MPEP §609 states that the date of publication supplied must include at least a month and a year of publication except that the year of publication (without the month) will be accepted if the applicant points out in the information disclosure statement that the year of the publication is sufficiently earlier that the effective U.S. filing date and any foreign priority date so that the particular month of publication is not an issue.  As the references noted above fail to have an appropriate date, a statement is required by applicant indicating that the references are admitted prior art in order to be considered.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-4 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1-4 are replete with structural and language problems.
For example, Claim 1 recites a method comprising: 

a first computer comprising an on-line application.

“Comprising” means “consisting of; be made up of.” Does Applicant mean that the first computer is an online application (i.e. software)? Or does the Applicant mean that the computer has an online application stored within it (i.e. the online application is a component element of a computer)? Or that that the first computer is performing the method step of executing an online application? 
Claims 2-4 have similar issues as Claim 1.
Claim 1 also recites a method comprising:
a first computer comprising an on-line application, accessed by a browser executing on a first computing apparatus of a user and utilized to prepare an electronic form, and generating an authentication token for use by a different, second computing apparatus to transmit an image of a document to an intermediate, second computer in communication with the first computer and the second computing apparatus;
the first computer receiving data resulting from the second computer processing the image received from the second computing apparatus.

The claims do not recite a method comprising actively transmitting an image of a document to an intermediate, second computer but recites there is an intention to transmit the image.
The claims do not recite a method comprising the intermediate, second computer actively receiving the image (of a document) from the second computing apparatus but references the method step in the past tense. Similarly, the claims do not recite a method comprising the intermediate, second computer actively processing the image (of a document) but references the method step in the past tense (i.e. the data is the result of processing).
Claiming method steps in the past tense can be interpreted as the method steps performed in the past are outside the scope of the claimed method. Alternatively stated, the scope of the claimed method are the active method steps which are building off a pre-existing state. The method steps performed for creation of the pre-existing state are outside the scope of the claimed invention. 
However, the occurrence of later method steps (i.e. actively populating the electronic form) is dependent upon the active performance of method steps missing from the claims.
As such, Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential steps, such omission amounting to a gap between the steps.  see MPEP § 2172.01. Or is the performance of the non-claimed method steps outside the scope of Claim 1?
Claim 2 recites a method comprising:
the first computer providing an authentication token to the user in response to the request, the authentication token being usable by a mobile communication or computing device of the user and operable by the user to acquire and transmit an image of the document to an intermediate, second computer; and
the first computer receiving data resulting from processing of the image by the second computer and populating at least a portion of the electronic form with the received data.

The claims do not recite a method comprising actively acquiring and transmitting an image of a document to an intermediate, second computer but recites there is an intention to acquire and transmit the image.
The claims do not recite a method comprising the intermediate, second computer actively processing the image (of a document) but references the method step in the past tense (i.e. the data is the result of processing).
However, the occurrence of later method steps (i.e. actively populating the electronic form) is dependent upon the active performance of method steps missing from the claims.
As such, Claim 2 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential steps, such omission amounting to a gap between the steps.  see MPEP § 2172.01. Or is the performance of the non-claimed method steps outside the scope of Claim 2?
Claim 3 recites a method comprising:
the second computer establishing a secure connection session with the second computing apparatus based at least in part upon the authentication token, receiving the image of the document transmitted from the second computing apparatus and processing the image to determine data within the image; and
the second computer transmitting the determined data to the first computer for populating of at least a portion of the electronic form.

The claims do not recite a method comprising actively determining data within the image (of the document) but recites there is an intention to determine the data and then refers to the determination having been made in the past tense. 
However, the occurrence of later method steps (i.e. actively populating the electronic form) is dependent upon the active performance of method steps missing from the claims.
As such, Claim 3 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential steps, such omission amounting to a gap between the steps.  see MPEP § 2172.01. Or is the performance of the non-claimed method steps outside the scope of Claim 3?
Claim 4 has similar issues as Claims 1-3 in these regards.
Claim 4 also recites a method comprising:
a first computer comprising an on-line application receiving a request from a first computing apparatus utilized by a user to access the on-line application to enter data into an electronic form by acquiring an image a document.

Is the request to access the on-line application to enter data into an electronic form by acquiring an image a document? Or is the request from a first computing apparatus, wherein the first computing apparatus is being defined as being for the purpose of accessing the on-line application to enter data into an electronic form by acquiring an image a document? Or is that the first computing apparatus being utilized by the user, wherein the user is being defined as seeking to access the on-line application to enter data into an electronic form by acquiring an image a document?
Applicant is requested to review all pending claims and make corrections as needed.

Claim Interpretation
The subject matter of a properly construed claim is defined by the terms that limit its scope when given their broadest reasonable interpretation. see MPEP §2013(I)(C). Specifically, the “broadest reasonable interpretation consistent with the specification.” see In re Prater and Wei, 162 USPQ 541, 550 (CCPA 1969); MPEP §2111. However, limitations from the specification are not read into the claims. see In re Van Geuns, 26 USPQ2d 1057 (Fed. Cir. 1993); MPEP §2111.01(II).

As a general matter, grammar and the plain meaning of terms as understood by one having ordinary skill in the art used in a claim will dictate whether, and to what extent, the language limits the claim scope. see MPEP §2013(I)(C). Language that suggests or makes a feature or step optional but does not require that feature or step does not limit the scope of a claim under the broadest reasonable claim interpretation. see MPEP §2013(I)(C). 
As such, claim limitations that contain statement(s) such as “if, may, might, can, could” are treated as containing optional language. As matter of linguistic precision, optional claim elements do not narrow claim limitations, since they can always be omitted.
Similarly, a method step exercised or triggered upon the satisfaction of a condition, where there remains the possibility that the condition was not satisfied under the broadest reasonable interpretation, is an optional claim limitation. see MPEP § 2103(I)(C); In re Johnson, 77 USPQ2d 1788 (Fed Cir 2006). As the Applicant does not address what happens should the optional claim limitations fail, Examiner assumes that nothing happens (i.e. the method stops). An alternate interpretation is that merely the claim limitations based upon the condition are not triggered or performed.
In addition, when a claim requires selection of an element from a list of alternatives, the prior art teaches the element if one of the alternatives is taught by the prior art. see Fresenius USA, Inc. v. Baxter Int’l, Inc., 582 F.3d 1288, 1298 (Fed. Cir. 2009); MPEP §2111.04, §2143.03.  

Language in a method or system claim that states only the intended use or intended result, but does not result in a manipulative difference in the steps of the method claim nor a structural difference between the system claim and the prior art, fails to distinguish the claims from the prior art. In other words, if the prior art structure is capable of performing the intended use, then it meets the claim.
The following types of claim language may raise a question as to its limiting effect (this list is not exhaustive):
Statements of intended use or field of use, including statements of purpose or intended use in the preamble. see MPEP §2111.02; 
Clauses such as “adapted to”, “adapted for”, “wherein”, and “whereby.” see MPEP §2111.04;
Contingent limitations. see MPEP §2111.04;
Printed matter. see MPEP §2111.05; and 
Functional language associated with a claim term. see MPEP §2181.

As such, while all claim limitations have been considered and all words in the claims have been considered in judging the patentability of the claimed invention, the following italicized, underlined and emboldened language is interpreted as not further limiting the scope of the claimed invention.  

Claim 1. A computer-implemented method for processing an image of a document, the method comprising:
a first computer comprising an on-line application, accessed by a browser executing on a first computing apparatus of a user and utilized to prepare an electronic form, and generating an authentication token for use by a different, second computing apparatus to transmit an image of a document to an intermediate, second computer in communication with the first computer and the second computing apparatus;
the first computer receiving data resulting from the second computer processing the image received from the second computing apparatus; and
the first computer populating at least a portion of the electronic form with the received data.

Claim 2. A computer-implemented method for processing an image of a document, the method comprising:
a first computer comprising an on-line application and receiving a request from a desktop computer of a user to enter data into an electronic form by acquiring an image a document;
the first computer providing an authentication token to the user in response to the request, the authentication token being usable by a mobile communication or computing device of the user and operable by the user to acquire and transmit an image of the document to an intermediate, second computer; and
the first computer receiving data resulting from processing of the image by the second computer and populating at least a portion of the electronic form with the received data.

	Claim 3. A computer-implemented method for processing an image of a document, the method comprising:
an intermediate, second computer, in communication with a first computer comprising an on-line application accessed by a first computing apparatus of a user to prepare an electronic form, receiving a request from a second computing apparatus different than the first computing apparatus to process an image of a document acquired by the second computing apparatus;
the second computer receiving an authentication token from the second computing apparatus;
the second computer establishing a secure connection session with the second computing apparatus based at least in part upon the authentication token, receiving the image of the document transmitted from the second computing apparatus and processing the image to determine data within the image; and
the second computer transmitting the determined data to the first computer for populating of at least a portion of the electronic form.

Claim 4. A computer-implemented method for processing an image of a document, the method comprising:
a first computer comprising an on-line application receiving a request from a first computing apparatus utilized by a user to access the on-line application to enter data into an electronic form by acquiring an image a document;
the first computer generating authentication data in response to the request;
the first computer transmitting the authentication data to the first computing apparatus of the user;
an intermediate, second computer, in communication with the first computer and a second computing apparatus of the user, receiving a request from the second computing apparatus to process an image of a document acquired by the second computing apparatus, the request comprising the authentication data;
the second computer establishing a connection session with the second computing apparatus based at least in part upon the authentication data;
the second computer receiving the image of the document acquired with and transmitted from the second computing apparatus;
the second computer processing the image to determine data within the image;
the second computer transmitting the determined data to the first computer;
the first computer receiving the determined data from the second computer; and 
the first computer populating at least a portion of the electronic form with the determined data.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 1-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kane (US PG Pub. 2005/0010780) in view of Shaw (US Patent 8,606,665).
Regarding Claim 1, Kane discloses a method comprising:
a first computer comprising an online application (requestee), accessed by a browser executing on a first computing apparatus of a user (requestor’s cellphone), generating an authentication token for use by a different, second computing apparatus (database or vault) to transmit an image of a document (document) to an intermediate, second computer (tax accountant’s PC) in communication with the first computer (requestee) and the second computing apparatus (database or vault). (see para. 27-29 and 34-41).
Kane does not teach a method comprising the first computer receiving data resulting from the second computer processing the image received from the second computing apparatus; or the first computer populating at least a portion of the electronic form with the received data.
Shaw discloses a method comprising:
the first computer (web server running tax prep software or RTPS) receiving data resulting from the second computer (remote site or scanned data repository) processing (OCR’ing) the image received from the second computing apparatus (source). (see fig. 2A-2B; col. 3, line 14 – col. 4- line 2; Claims 1 and 4); and
the first computer (RTPS) populating at least a portion of the electronic form with the received data. (see col. 5, lines 46-67).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to have modified Kane by incorporating processing and populating of tax forms in an automated environment, as disclosed in Shaw, thereby further automating the tax preparation process disclosed in Kane. (see para. 36),
Regarding Claim 2, such claim recites substantially similar limitations as claimed in previously rejected claims and, therefore, would have been obvious based upon previously rejected claims or are otherwise disclosed by the prior art applied in previously rejected claims.
Regarding Claim 3, Kane comprising:
an intermediate, second computer (vault), in communication with a first computer (tax preparer’s PC) to prepare taxes, receiving a request from a second computing apparatus (Sue’s PC or requestor) different than the first computing apparatus to store an image of a document acquired by the second computing apparatus (transferred from the requestor). (see para. 28, 36 and 40);
the second computer (vault) receiving an authentication token from the second computing apparatus (requestor). (see para. 28); 
the second computer (vault) establishing a secure connection (secure transfer) session with the second computing apparatus (requestor) based at least in part upon the authentication token, receiving the image of the document (information) transmitted from the second computing apparatus (requestor). (see para. 30);
the second computer (vault) transmitting the determined data to the first computer (tax preparer’s PC) for preparing taxes. (see para. 36)
Kane does not teach a method wherein the computer is processing the image to determine data within the image; or populating a portion of the electronic form.
Shaw discloses a method comprising:
the second computer (remote site or scanned data repository), receiving the image of the document transmitted from the second computing apparatus (source) and processing (OCR’ing or scanning) the image to determine data in the image. (see fig. 2A-2B; col. 3, line 14 – col. 4- line 2; Claims 1 and 4); and
the first computer (RTPS) populating at least a portion of the electronic form with the received data. (see col. 5, lines 46-67).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to have modified Kane by incorporating processing and populating of tax forms in an automated environment, as disclosed in Shaw, thereby further automating the tax preparation process disclosed in Kane. (see para. 36),
Regarding Claim 4, such claim recites substantially similar limitations as claimed in previously rejected claims and, therefore, would have been obvious based upon previously rejected claims or are otherwise disclosed by the prior art applied in previously rejected claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON M BORLINGHAUS whose telephone number is (571)272-6924. The examiner can normally be reached M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander G Kalinowski can be reached on 571-272-6771. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Jason M. Borlinghaus/Primary Examiner, Art Unit 3693                                                                                                                                                                                                        December 15, 2022